UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. FORM 10-Q ý QUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2008 OR ¨ TRANSITION REPORT PURSUANT TO SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission File No.: 1-33640 AMERICAN INTERNATIONAL INDUSTRIES, INC. (Exact Name Of Registrant As Specified In Its Charter) Nevada 88-0326480 (State of Incorporation) (I.R.S. Employer Identification No.) 601 Cien Street, Suite 235, Kemah, TX 77565-3077 (Address of Principal Executive Offices) (ZIP Code) Registrant's Telephone Number, Including Area Code: (281) 334-9479 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesxNo¨ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer, or a smaller reporting company. See the definitions of "large accelerated filer, "accelerated filer" and "smaller reporting company" in Rule 12b-2 of the Exchange Act. Large accelerated filer ¨ Accelerated filer ¨ Non-accelerated filer ¨ (Do not check if a smaller reporting company) Smaller reporting companyx Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act).Yes¨No x AtNovember 14,2008, the Registrant had8,695,326 shares of common stock issued. TABLE OF CONTENTS Item Description Page PART I - FINANCIAL INFORMATION ITEM 1. FINANCIAL STATEMENTS 3 ITEM 2. MANAGEMENT'S DISCUSSION AND ANALYSIS OF FINANCIAL CONDITION AND RESULTS OF OPERATION 24 ITEM 3. QUANTITATIVE AND QUALITATIVE DISCLOSURE ABOUT MARKET RISKS 28 ITEM 4. CONTROLS AND PROCEDURES 28 PART II - OTHER INFORMATION ITEM 1. LEGAL PROCEEDINGS 29 ITEM 1A. RISK FACTORS 29 ITEM 2. UNREGISTERED SALES OF EQUITY SECURITIES AND USE OF PROCEEDS 29 ITEM 3. DEFAULT UPON SENIOR SECURITIES 29 ITEM 4. SUBMISSION OF MATERS TO A VOTE OF SECURITY HOLDERS 29 ITEM 5. OTHER INFORMATION 30 ITEM 6. EXHIBITS 30 2 PART I - FINANCIAL INFORMATION ITEM 1.FINANCIAL STATEMENTS Consolidated Financial Statements Unaudited Consolidated Balance Sheets - September 30, 2008and December 31, 2007 4 Unaudited Consolidated Statements of Operations - Three and Nine Months Ended September 30, 2008 and 2007 5 Unaudited Consolidated Statements of Cash Flows - Nine Months Ended September 30, 2008 and 2007 6 Notes to Unaudited Consolidated Financial Statements 8 3 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Balance Sheets (Unaudited) September 30, 2008 December 31, 2007 Assets Current assets: Cash and cash equivalents $ 3,630,761 $ 3,891,156 Certificate of deposit 3,975,000 5,195,000 Trading securities 2,615,358 6,810,382 Accounts receivable, less allowance for doubtful accounts of $240,908 and $231,870, respectively 9,466,052 4,835,452 Current portion of notes receivable 4,463,843 3,898,831 Accounts and notes receivable from related parties 31,606 30,000 Inventories 5,778,185 5,811,997 Real estate held for sale 1,909,066 1,909,066 Deposits forpipe inventorypurchases 1,748,601 - Drilling rigs held for sale 1,734 187,611 Prepaid expenses and other current assets 452,336 296,981 Total current assets 34,072,542 32,866,476 Long-term notes receivable, less current portion 133,181 618,129 Investment in Las Vegas Premium Gold Products 250,000 250,000 Property and equipment, net of accumulateddepreciation and amortization 4,718,625 4,619,940 Goodwill 674,539 674,539 Patents and trademarks, net of amortization 5,014,719 5,457,365 Other assets 145,414 100,105 Total assets $ 45,009,020 $ 44,586,554 Liabilities and Stockholders' Equity Current liabilities: Accounts payable and accrued expenses $ 7,023,247 $ 3,197,415 Margin loans from financial institutions 1,319,112 1,443,424 Short-term notes payable 1,917,015 219,970 Property dividend payable 654,364 - Current installments of long-term capital lease obligations 67,762 29,967 Current installments of long-term debt 3,016,638 185,328 Total current liabilities 13,998,138 5,076,104 Long-term debt, less current installments 9,360,247 10,766,951 Long-term capital lease obligations, less current installments 242,748 123,100 Deferred tax liability 156,535 156,535 Minority interest 2,217,756 1,370,196 Total liabilities 25,975,424 17,492,886 Commitments and contingencies - - Stockholders' equity: Preferred stock, $0.001 par value, 1,000,000 authorized: none issued - - Common stock, $0.001 par value, 50,000,000 authorized: 8,702,031and 7,107,842 shares issued, respectively 8,651,697 and7,070,480 shares outstanding, respectively 8,702 7,108 Additional paid-in capital - common stock 47,091,679 46,327,209 Accumulated deficit (27,852,097 ) (19,045,752 ) Less treasury stock, at cost 50,334 and 37,362shares, respectively (214,688 ) (194,897 ) Total stockholders' equity 19,033,596 27,093,668 Total liabilities and stockholders' equity $ 45,009,020 $ 44,586,554 The accompanying notes are an integral part of these unauditedconsolidated financial statements Back to Table of Contents 4 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Operations (Unaudited) Three Months Ended Three Months Ended Nine Months Ended Nine Months Ended September 30, 2008 September 30, 2007 September 30, 2008 September 30, 2007 Revenues $ 13,632,262 $ 8,276,370 $ 28,844,385 $ 21,916,235 Costs and expenses: Cost of sales 9,130,796 5,098,197 19,093,309 14,054,552 Selling, general and administrative 4,134,982 4,204,701 11,759,281 11,113,201 Total operating expenses 13,265,778 9,302,898 30,852,590 25,167,753 Operating profit (loss) 366,484 (1,026,528 ) (2,008,205 ) (3,251,518 ) Other income (expenses): Interest and dividend income 162,676 245,725 464,732 678,889 Finance expense for issuance of preferred stock of subsidiary - (386,334 ) - (386,334 ) Gain on property dividend distribution - - 2,945,133 - Delta lawsuit settlement - - (1,450,000 ) - Realized gains (losses) on investments 8,414 63,112 (20,447 ) (565,897 ) Unrealized gains (losses) on trading securities (1,578,551 ) 155,956 (4,160,535 ) 798,330 Interest expense (246,295 ) (262,995 ) (780,298 ) (723,592 ) Texas Emissions Reduction Plan Grant - 84,435 57,589 431,595 Gain on sale of assets - - - 3,944 Other income (expense) 23,384 (220,398 ) 49,616 (68,559 ) Total other income (expenses) (1,630,372 ) (320,499 ) (2,894,210 ) 168,376 Netloss before income tax (1,263,888 ) (1,347,027 ) (4,902,415 ) (3,083,142 ) Income tax expense (benefit) 44,878 48,358 (50,476 ) 48,358 Net loss before minority interest (1,308,766 ) (1,395,385 ) (4,851,939 ) (3,131,500 ) Minority interest (728,535 ) 31,843 (189,909 ) (212,308 ) Net loss (2,037,301 ) (1,363,542 ) (5,041,848 ) (3,343,808 ) Preferred dividends of subsidiary Regular dividends (60,000 ) (45,000 ) (165,000 ) (135,000 ) Deemed dividend - (1,981,162 ) - (1,981,162 ) Forgiveness of dividends - - - 150,425 Net loss applicable to common shareholders $ (2,097,301 ) $ (3,389,704 ) $ (5,206,848 ) $ (5,309,545 ) Net loss per common share - basic and diluted $ (0.25 ) $ (0.60 ) $ (0.69 ) $ (0.96 ) Weighted average common shares - basic and diluted 8,384,417 5,692,509 7,546,963 5,547,230 The accompanying notes are an integral part of these unaudited consolidated financial statements. Back to Table of Contents 5 AMERICAN INTERNATIONAL INDUSTRIES, INC. AND SUBSIDIARIES Consolidated Statements of Cash Flows (Unaudited) Nine Months Ended Nine Months Ended September 30, 2008 September 30, 2007 Cash flows from operating activities: Net loss $ (5,041,848 ) $ (3,343,808 ) Adjustments to reconcile net loss to net cash used in operating activities: Property dividend distribution gain (2,945,133 ) - Delta lawsuit settlement 1,450,000 - Depreciation and amortization 1,048,832 884,607 Finance expense for issuance of preferred stock of subsidiary - 386,334 Share-based compensation 737,064 925,265 Realized losses on the sale of trading securities 20,447 565,897 Unrealized (gains) losses on the sale of trading securities 4,160,535 (798,330 ) Stock returned in lawsuit settlement - (39,600 ) Receivable obligation released in lawsuit settlement - 225,000 Texas Emissions Reduction Plan Grant (57,589 ) (431,595 ) Gainon sale of assets - (3,944 ) Minority interest in net income of consolidated subsidiary 189,909 212,308 Change in operating assets and liabilities: Accounts receivable (4,630,599 ) (556,346 ) Trading securities 14,042 (1,077,298 ) Inventories 33,812 (3,186,855 ) Deposits for pipe inventorypurchases (1,748,601 ) - Prepaid expenses and other current assets (155,356 ) (375,811 ) Other assets (45,310 ) (44,605 ) Accounts payable and accrued expenses 3,660,833 2,038,657 Net cash used in operating activities (3,308,962 ) (4,620,124 ) Cash flows from investing activities: Purchase of property and equipment (400,797 ) (1,076,361 ) Costs of securing patents and trademarks (42,970 ) (40,718 ) Investment in rigs held for sale (14,123 ) - Proceeds from the sale of drilling rigs 200,000 - Proceeds from the sale of property - 4,000 Issuance of note receivable (225,000 ) (27,000 ) Investment in certificate of deposit (4,575,421 ) (6,100,000 ) Redemption of certificate of deposit 5,795,421 7,414,000 Proceeds from notes receivable 144,937 422,885 Loans (to) fromrelated parties (1,606 ) 10,000 Net cash provided by investing activities 880,441 606,806 Cash flows from financing activities: Net borrowings under line-of-credit agreements 1,045,000 1,570,218 Proceeds fromissuance ofdebt 3,817,663 1,319,604 Capital contributions from minority interest 214,273 - Payments on margin loans (124,312 ) 86,380 Proceeds from issuance of common stock of subsidiary - 694,672 Proceeds from issuance of preferred stock of subsidiary - 1,981,162 Principal payments ondebt (2,718,635 ) (825,764 ) Principal payments under capital lease obligations (46,073 ) - Payments for acquisition of treasury stock (19,790 ) (95,396 ) Net cash provided by financing activities 2,168,126 4,730,876 Net increase (decrease) in cash and cash equivalents (260,395 ) 717,558 Cash at beginning of period 3,891,156 3,275,803 Cash at end of period $ 3,630,761 $ 3,993,361 Back to Table of Contents 6 Supplemental schedule of cash flow information: Interest paid $ 716,299 $ 723,592 Income taxes paid $ 69,312 $ 48,358 Non-cash transactions: Issuance of note payable for real estate acquired for sale $ - $ 1,684,066 Issuance of common stock for the purchase of OI Corporation common stock $ - $ 1,212,000 Accruedproperty dividend payable $ 654,364 $ - Stock dividend $ 1,431 $ 1,104 Acquisition of fixed assets under capital lease obligations $ 203,516 $ - Accrued debt discount for common shares of subsidiary to be issued $ 29,000 $ - The accompanying notes are an integral part of these unaudited consolidated financial statements. Back to Table of Contents 7 American International Industries, Inc. Notes to Unaudited Consolidated Financial Statements Note 1 - Summary of Significant Accounting Policies The accompanying unaudited interim consolidatedfinancial statements of American International Industries, Inc. (“American”) have been prepared in accordance with accounting principles generally accepted in the United States of America and the rules of the Securities and Exchange Commission and should be read in conjunction with the audited consolidated financial statements and notes thereto contained in American's latest Annual Report filed with the SEC on Form 10-K for the year ended December 31, 2007. In the opinion of management, all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of financial position and the results of operations for the interim periods presented have been reflected herein. The results of operations for interim periods are not necessarily indicative of the results to be expected for the full year. Notes to the unaudited interim consolidated financial statements that would substantially duplicate the disclosures contained in the audited financial statements for the most recent fiscal year as reported in the Form 10-K have been omitted. Organization, Ownership and Business American International Industries, Inc., a Nevada corporation, operates as a diversified holding company with a number of wholly-owned subsidiaries and two majority-owned subsidiaries.American is a diversified corporation with interests in industrial/commercial companies and an oil and gas service business. American's business strategy is to acquire controlling equity interests in businesses that it considers undervalued. American's management takes an active role in providing its subsidiaries with access to capital, leveraging synergies and providing management expertise in order to improve its subsidiaries' growth. Principles of Consolidation The consolidated financial statements include the accounts ofAmerican and its wholly-owned subsidiary, Northeastern Plastics, Inc. ("NPI"), and its majority owned subsidiary, Delta Seaboard Well Service, Inc.("Delta"), and its48% owned subsidiary, Hammonds Industries, Inc. (OTCBB: "HMDI"), formerly International American Technologies, Inc. (“Hammonds”).In accordance with FIN46(R),American consolidates Hammonds although its ownership is less than 51%, because American appoints the members of Hammonds' board of directors. Since Hammonds is incurring losses and the minority interest has no recorded equity value,American recognizes 100% of Hammond’s losses. All significant intercompany transactions and balances have been eliminated in consolidation. Certain reclassifications have been made to amounts in prior periods to conform with the current period presentation. Revenue Recognition Revenue is recognized when the earning process is completed, the risks and rewards of ownership have transferred to the customer, which is generally the same day as delivery or shipment of the product, the price to the buyer is fixed or determinable, and collection is reasonably assured. Delta receives purchase orders for all of its service work and related pipe sales. All sales are recorded when the work is completed or when the pipe is sold. The Hammonds Companies and NPI have purchase orders for all sales, of which many of the items are requested to be container shipped and shipped directly to the end users. All sales are recorded when the inventory items are shipped. Taxes assessed by a governmental authority that are incurred as a result of a revenue transaction are not included in revenues.American has no significant sales returns or allowances. Loss Per Share The basic net loss per common share is computed by dividing the net loss by the weighted average number of shares outstanding during a period. Diluted net loss per common share is computed by dividing the net loss, adjusted on an as if converted basis, by the weighted average number of common shares outstanding plus potential dilutive securities. For the three and nine months ended September 30, 2008 and 2007, potential dilutive securities that had an anti-dilutive effect were not included in the calculation of diluted netloss per common share. These securities include options to purchase shares of common stock that were not "in the money". Management's Estimates and Assumptions The preparation of consolidated financial statements in conformity with generally accepted accounting principles requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities, disclosure of contingent assets and liabilities at the date of the financial statements, and the reported amounts of revenues and expenses. Actual results could differ from these estimates. Back to Table of Contents 8 Fair Value of Financial Instruments Effective January1, 2008, American adopted SFAS157 for financial assets and liabilities. SFAS157 establishes a framework for measuring fair value and expands disclosures about fair value measurements by establishing a fair value hierarchy that prioritizes the inputs to valuation techniques used to measure fair value. The hierarchy gives the highest priority to unadjusted quoted prices in active markets for identical assets or liabilities (Level1 measurements) and lowest priority to unobservable inputs (Level3 measurements). The three levels of the fair value hierarchy under SFAS157 are described below: Basis of Fair Value Measurement Level1 Observable inputs that reflect quoted prices (unadjusted) for identical assets or liabilities in active markets. Level2 Inputs reflect quoted prices for identical assets or liabilities in markets that are not active; quoted prices for similar assets or liabilities in active markets; inputs other than quoted prices that are observable for the asset or the liability; or inputs that are derived principally from or corroborated by observable market data by correlation or other means. Level3 Unobservable inputs reflecting American's own assumptions incorporated in valuation techniques used to determine fair value. These assumptions are required to be consistent with market participant assumptions that are reasonably available. American believes that the fair value of its financial instruments comprising cash, certificates of deposit, accounts receivable, notes receivable, accounts payable, and notes payable approximate their carrying amounts.The interest rates payable byAmerican on its notes payable approximate market rates.The fair values ofAmerican's Level 1 financial assets, trading securities that primarily include shares of common stock in various companies, are based on quoted market prices of the identical underlying security.As of September 30, 2008,American did not have any significant Level 2 or 3 financial assets or liabilities. The following table provides fair value measurement information for American's trading securities: As of September 30, 2008 Fair Value Measurements Using: Carrying Amount Total Fair Value Quoted Prices in Active Markets (Level 1) Significant Other Observable Inputs (Level 2) Significant Unobservable Inputs (Level 3) Financial Assets: Trading Securities $ 2,615,358 $ 2,615,358 $ 2,615,358 $ - $ - Note 2 - Trading Securities Investments in marketable securities primarily include shares of common stock in various companies that are bought and held principally for the purpose of selling them in the near term with the objective of generating profits on short-term differences in price. These investments are classified as trading securities and, accordingly, any unrealized changes in market values are recognized in the consolidated statements of operations.At September 30, 2008 and 2007, American had unrealized trading losses of $4,160,535and gains of $798,330, respectively, related to securities held on those dates. During the nine months ended September 30, 2008 and 2007, American recorded realizedlosses of $20,447 and $565,897, respectively, on the sales of trading securities. OnSeptember 12, 2007, American acquired 170,345 shares, or approximately 7%, of OI Corporation's (NasdaqGM: OICO)common stock for a$1,000,000 cash payment and the issuance of 240,000 restricted shares of American's common stock, valued at $5.05 percommon share based upon the closingmarket price on that date,for a total purchase price of $2,212,000. The closing market price on the date of this transaction for OICO was $13.23 per common share. During the nine months ended September 30, 2008,Americanpurchased an additional 4,700 shares at an average purchase price of $12.14 per share. At September 30, 2008,our investment in the175,045 shares ofOICO common stock is classified as trading securities on the balance sheet.The OICO securities were valued at $1,851,976, or $10.58 per share, using the closing market price on that date. At December 31, 2007, our investment in the 170,345 shares of OICO common stock is classified as trading securities on the balance sheet and was valued at $2,201,198, or $12.92 per share, using the closing market price on that date.The OICO shares were purchased from OI Corporation's former President and CEO, William W.
